DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments change scope of previous claim set necessitating a new grounds.
Response to Arguments
Applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive.
Applicant’s amendments provide a broader scope than previously provided.  Review of applicant’s recited support of Figures 6-7 was conducted with respect to ¶ [0059]- ¶ [0060].  However, the office was also directed to Figure 3 disclosed in ¶ [0058], as being dependent upon applicant’s support.  Thus, leading to the below detailed voids.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Applicant claims in claim 1 and similarly in claim 11 – “A rendering device that renders a three-dimensional object displayed in a virtual reality space on a display, the rendering device comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
render the three-dimensional object as a three-dimensional object of three-dimensional displaying in the virtual reality space,
render the three-dimensional object as a three-dimensional object of two-dimensional displaying in a surface image displayed in the virtual reality space, and
update displaying of the display based on a result of the three-dimensional object being rendered as the three-dimensional object of three-dimensional displaying in the virtual reality space and displaying of the display based on a result of the three-dimensional object being rendered as the three-dimensional object of two-dimensional displaying in the surface image displayed in the virtual reality space.”
Applicant’s figure 3 with corresponding support in specification filed 05/20/2020, describes a 2D mode or a 3D mode in alternative format, and not in a jointed format, as claimed.
Due to claim dependency, all claims are rejected as a result.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626